       Case 4:20-cr-06002-SAB   ECF No. 34    filed 02/03/20   PageID.85 Page 1 of 4




 1   Jeremy B. Sporn
     Federal Defenders of Eastern Washington & Idaho
 2   306 E. Chestnut Ave.
     Yakima, Washington 98901
 3   (509) 248-8920
 4   Attorney for Defendant
 5   Jose M. Lopez Orduno

 6
 7                    UNITED STATES DISTRICT COURT
 8                   EASTERN DISTRICT OF WASHINGTON
                        The Honorable Stanley A. Bastian
 9
10   United States of America,
11                              Plaintiff,         Case No. 4:20-CR-6002-SAB
12         v.                                      Motion to Continue Trial and
13                                                 to Set a New Pretrial
     Jose M. Lopez Orduno,                         Conference and Related Trial
14                                                 Deadlines
                             Defendant.
15                                                 Without Oral Argument
                                                   February 6, 2020, 6:30 p.m.
16
17
           The Defendant Jose M. Lopez Orduno hereby moves this Court to
18
     continue the trial in his case, and to set a new date for a pre-trial
19
20   conference, and related deadlines, including pre-trial motions and
21
     expert disclosures. Mr. Orduno first appeared on a criminal complaint
22
     on December 20, 2019, after which the undersigned was assigned to
23
24   represent him. An indicted was filed in this case on January 7, 2020.
25
     Mr. Orduno appeared for arraignment on January 10, 2020. Counsel

     Motion to Continue and Set Deadline: 1
       Case 4:20-cr-06002-SAB   ECF No. 34    filed 02/03/20   PageID.86 Page 2 of 4




 1   for Mr. Orduno received discovery on January 17, 2010. On January
 2
     22, 2010, the Court issued an order setting a motions deadline of
 3
     January 23, 2020, and scheduled a pre-trial conference for February 6,
 4
 5   2020, and a trial date of March 16, 2020.
 6
           Mr. Orduno, who is in custody following a detention hearing,
 7
     acknowledges that any continuance would be excludable for purposes of
 8
 9   the Speedy Trial Act, and a signed waiver of speedy trial rights will be
10
     filed forthwith. Defense counsel has contacted Assistant U.S. Attorney
11
     Stephanie A. Van Marter regarding this motion, and the Government
12
13   has no objection to the request. The instant motion constitutes Mr.
14
     Orduno’s first request for an adjournment.
15
           The reason for the request is because more time is needed to
16
17   continue reviewing discovery, to identify any further areas where
18
     disclosure is warranted, to review discovery that has not yet been
19
     produced, to discuss and review all such material with Mr. Orduno, to
20
21   conduct any necessary investigation, to prepare potential motions to
22
     suppress as well as other possible motions, and to prepare for trial. In
23
     addition, Mr. Orduno, who requires the assistance of an interpreter,
24
25   also requires time to discuss with counsel the advisability of proceeding

     Motion to Continue and Set Deadline: 2
       Case 4:20-cr-06002-SAB   ECF No. 34    filed 02/03/20   PageID.87 Page 3 of 4




 1   to trial and motions practice. All of these tasks will take a significant
 2
     amount of time, and cannot be accomplished along the current time
 3
     schedule. More time is also needed to assess the import of Mr. Orduno’s
 4
 5   co-defendant, her culpability, if any, and the need to sever a trial for
 6
     Mr. Orduno from her and any related counts. If convicted of the
 7
     charged counts, Mr. Orduno faces a mandatory minimum of ten years’
 8
 9   imprisonment, thus warranting time and caution in our approach to
10
     resolution and trial.
11
           Mr. Orduno therefore respectfully requests that the Court
12
13   continue the trial date to a date in July 2020, and set a new date for a
14
     pre-trial conference perhaps in late-June 2020, and related deadlines,
15
     including pre-trial motions and expert disclosures, accordingly.
16
17   Dated: February 3, 2020.
18
19                                            By s/ Jeremy B. Sporn
                                                Jeremy B. Sporn
20                                              4779310, New York
                                                Federal Defenders of Eastern
21                                              Washington and Idaho
                                                306 East Chestnut Avenue
22                                              Yakima, Washington 98901
23                                              (509) 248-8920
                                                Jeremy_sporn@fd.org
24
25

     Motion to Continue and Set Deadline: 3
       Case 4:20-cr-06002-SAB   ECF No. 34    filed 02/03/20   PageID.88 Page 4 of 4




 1
                                 Certificate of Service
 2
 3         I hereby certify that on February 3, 2020, I electronically filed the
 4   foregoing with the Clerk of the Court using the CM/ECF System which
 5   will send notification of such filing to the following: Stephanie A. Van
 6   Marter, Assistant United States Attorney.

 7
                                              s/ Jeremy B. Sporn
 8                                            Jeremy B. Sporn
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

     Motion to Continue and Set Deadline: 4
